Broadfoot, J.
This case was argued and submitted with the case of United G., C. & C. Workers v. Wisconsin E. R. Board, ante, p. 154, 38 N. W. (2d) 692, before the trial court and before this court.
Following the argument and submission of this case below, the trial court filed a decision overruling the demurrers to the separate answers of the defendants, but directed that judgments might be entered declaring the rights and status of the parties. When the demurrers were overruled, the burden' of proceeding with the case was upon the plaintiffs. The plaintiffs elected to produce no evidence and upon that election the trial court should have entered an order dismissing the complaint. For that reason the judgment entered must be reversed.
By the Court. — Judgment reversed and cause remanded with directions to enter an order dismissing the plaintiffs’ complaint.